Citation Nr: 1307358	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  05-26 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for burn scars to the face, head, both arms, and stomach.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and P.L.



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1941 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) above in August 2004.  

In March 2007, the Veteran and his wife, P.L., testified before a Veterans Law Judge (VLJ) via video conference.  A transcript of the hearing is associated with the record.  After the VLJ who conducted the March 2007 video conference hearing retired from the Board, the Veteran exercised his right to have another Board hearing, which was conducted by the undersigned VLJ in January 2010.  A transcript of that hearing is also associated with the record.  

This appeal has been remanded by the Board in June 2007, September 2009, and March 2010, in order for additional development to be conducted.  A review of the claims file shows that there has been substantial compliance with the Board's most recent remand directives in March 2010.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd by Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  There is competent and credible lay evidence that a gas pump exploded during the Veteran's military service and that the Veteran experiences occasional white marks and scars; however, the preponderance of the most competent, credible and probative evidence is against a finding that he currently experiences burn scars or any other chronic skin disability that was incurred in or aggravated by active military service.  

2.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has an acquired psychiatric disability, including PTSD, that was incurred in or aggravated by active military service.  


CONCLUSIONS OF LAW

1.  Burn scars, including those affecting the head, face, both arms, and shoulders, were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  

2.  An acquired psychiatric disability, including PTSD, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2004 letter, sent prior to initial unfavorable AOJ decision issued in August 2004, advised the Veteran of the evidence and information necessary to substantiate a service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The RO also sent the Veteran a letter in April 2006 that informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While complete notice was not provided the Veteran until after the initial unfavorable AOJ decision, the Board finds no prejudice in proceeding with a decision, as the record reflects that he has been given an opportunity to participate in the adjudication of his claim and his appeal was readjudicated in supplemental statements of the case (SSOC) issued in June 2009, March 2012, and February 2013 after complete notice was provided.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Board notes that the Veteran's service treatment and personnel records are not available, as they are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC).  In an attempt to find the Veteran's records, the RO submitted numerous requests to the NPRC and sought to obtain morning reports from the Veteran's unit of designation at the time of the reported in-service event, as well as the base hospital where he stationed at the time.  See requests and responses for information dated February, May, and July 2004, October and December 2011, and March 2012.  In May 2006, the RO notified the Veteran that his service treatment records (STRs) could not be located and requested that he complete an NA Form 13075, Questionnaire about Military Service, to assist in reconstructing his records.  The Veteran did not respond to the May 2006 letter but the RO conducted additional attempts to obtain his service records, which were unsuccessful.  See PIES response dated December 2011 and March 2012.  The evidentiary record contains file memorandums prepared by the RO, which document its efforts to obtain the Veteran's service records, noting that all efforts to obtain the records have been exhausted and that any further attempts would be futile.  See File Memorandum dated July 2004 and March 2012.  Given the efforts taken by the RO to obtain the Veteran's service records, as documented above, the Board agrees with the RO's determination. 

The Veteran has also reported receiving treatment at the West Haven, Connecticut, VA Medical Center (VAMC) during the 1960s and at the Daytona Beach, Florida, outpatient clinic.  An August 2003 VA treatment record from the Daytona Beach VAMC was received and associated with the record; however, all searches to obtain information from the West Haven VAMC were unsuccessful.  See requests for information dated February and May 2004, January 205, November 2006, and September 2008.  In November 2006, the RO notified the Veteran that his VA treatment records could not be located and requested that he provide a copy of any records in his possession; however, the Veteran did not submit any records.  As a result, the RO prepared a file memorandum documenting its efforts to obtain the Veteran's STRs, noting that all efforts to obtain the records have been exhausted and that any further attempts would be futile.  See November 2006 File Memorandum.  Given the efforts taken by the RO to obtain the Veteran's VA post-service treatment records, as documented above, the Board agrees with the RO's determination.  

Despite the foregoing, the Board notes that the evidentiary record contains the post-service treatment records that have been identified by the Veteran and the record, including specifically VA outpatient treatment records dated from 2002 to 2013.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  Additionally, the Veteran was provided with VA examinations in September 2011 and June 2012 in conjunction with the claims on appeal.  There is no allegation or indication that the examinations rendered in this appeal were inadequate.  Therefore, the Board will proceed with review of the Veteran's claims based upon all relevant evidence.

Therefore, for the reasons explained above, the Board finds that VA has fully satisfied the duty to notify and assist the Veteran in the adjudication of this appeal.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Burn Scars

The Veteran has asserted that service connection is warranted for burn scars on his head, face, both arms, and stomach, as the burns were incurred as a result of a gas pump explosion during service.  He has specifically asserted that his burn scars were incurred when a gas pump exploded while he was stationed in Ecuador in April or May 1943.  He reported that he was initially treated at a base hospital in Salinas, Ecuador, and then transported by hospital ship to a rehabilitation center in Atlantic City.  See August 2003 statement from Veteran; March 2007 and January 2010 hearing transcripts.  

The Board again notes that the Veteran's service treatment and personnel records are "fire-related" and, thus, not available.  As a result, there is no objective medical evidence of record which confirms that the Veteran, indeed, incurred burn scars on his body as a result of a gas pump explosion in service.  In cases where a Veteran's STRs are "fire-related," the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As such, the following analysis has been undertaken with the heightened duty in mind.

While there is no contemporaneous medical evidence of burn scars incurred as a result of a gas pump explosion during service, the Veteran is competent to report the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  There is also other evidence of record that tends to corroborate the Veteran's report of the events that occurred after and as a result of the in-service gas pump explosion.  Indeed, the Veteran has reported that, following the explosion, he was evacuated to Atlantic City, New Jersey, in approximately November 1943, and that after a three month hospital stay, he was given light duty doing clerical work.  See March 2007 hearing transcript.  In this regard, the RO was able to obtain copies of three service personnel records, including a copy of the Veteran's DD Form 214, which shows that he departed service outside of the Continental United States for the United States in November 1943, and the Veteran's separation qualification record, which shows that his military occupational specialty (MOS) was changed from Refuel Unit Operator to General Clerk, although the dates of such duty change are not noted.  

The Veteran's competent lay evidence of an in-service gas pump explosion, as well as the service personnel records which corroborate his report of the events that occurred as a result of the explosion, is considered competent and credible lay evidence that a gas pump exploded during the Veteran's military service.  

Despite the foregoing, however, the preponderance of the evidence does not reflect that the Veteran currently has burn scars that were incurred as a result of the in-service explosion.  In this regard, while the Veteran has reported that he suffered burn scars on his head, face, both arms, and shoulders as a result of the in-service explosion, there is no competent and credible lay or medical evidence of record that shows the Veteran has complained of, sought treatment for, or been diagnosed with burn scars on his body during the pendency of this claim and appeal.  

At the March 2007 hearing, the Veteran testified that he incurred burn scars on his stomach, both arms, face, and lost the hair on his head as a result of the in-service explosion.  He also testified that, after discharge, he continued to suffer from symptoms, including stiffness, problems using the bathroom, and itching.  His wife testified that, after she met the Veteran shortly after service, his skin was sensitive and she could not touch parts of his skin.  She also testified that he sometimes has little while marks on his skin.  At the January 2010 hearing, the Veteran testified that scars appear on his skin periodically, which do not bother him.  See January 2010 hearing transcript, p. 11.  

The testimony provided by the Veteran and his wife at the March 2007 and January 2010 hearings is considered competent and credible lay evidence showing the Veteran experiences occasional white marks and scars on his skin, as they are competent to report that they have observed such symptoms.  See Layno, supra.  However, the Board notes that the lay evidence of occasional white marks and scars on the Veteran's skin is not considered competent evidence of a diagnosis of a scar incurred as a result of a burn or any other chronic skin disability.  In this regard, while a burn scar may be a condition that is generally capable of lay observation, the determination that certain symptoms, including occasional while marks and scars on the skin, are consistent with a diagnosis of a burn scar or any other chronic skin disability generally requires medical observation and diagnosis.  As a result, the determination as to the presence and etiology of a burn scar or chronic skin disability is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the question of the relationship between the Veteran's military service and his current skin symptoms, i.e., occasional white marks and scars, is not a simple medical question and it is not argued or shown that the Veteran or his wife is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disabilities and service.  

Therefore, while the lay statements provided by the Veteran and his wife are considered competent and credible lay evidence showing that the Veteran experiences occasional white marks and scars on his skin, this lay evidence is not considered competent evidence of a diagnosis of burn scars or a chronic skin disability; nor is the lay evidence considered competent evidence relating the Veteran's current symptoms to his military service.  With respect to the lay evidence and chronicity, the Board notes that, while the Veteran and his wife have reported that he has suffered from symptoms after service, including white marks and scars that appear occasionally on his skin, the lay evidence does not establish that the occasional white marks and scars were manifested at separation from service, during the first post-service year, or for many years after service.  Instead, the lay evidence merely shows that the Veteran occasionally experiences white marks and scars on his skin, without any indication as to when these symptoms were first manifested or what type of treatment, if any, is provided as a result thereof.  

In this context, the Board notes that, while there is lay evidence of occasional white marks and scars on the Veteran's skin, the objective medical evidence of record does not contain any evidence of a current burn scar or other chronic skin disability.  Indeed, the VA treatment records show that, in December 2002, the Veteran sought treatment for evaluation of a burn injury that occurred in 1943, but there were no associated complaints or diagnosis of a residual disability that was likely incurred as a result of the reported in-service explosion.  In this regard, the Board finds probative that the treatment records do not contain any complaints, treatment, or diagnosis related to a burn scar or other chronic skin disability, including complaints or a report of occasional white marks or scars on the Veteran's skin.  

Likewise, the Veteran was afforded a VA skin examination in September 2011 which did not reveal any objective evidence of burn scars or any other scars.  At the September 2011 examination, the Veteran reported his military history, including the gas pump explosion in 1943; however, the September 2011 VA examiner noted that no scars were visible on the Veteran's trunk or from his waist to head.  Despite the foregoing, the VA examiner provided a diagnosis of scars, but the examiner stated that she could not resolve the issue of whether the Veteran suffered second or third degree burns as a result of a gas explosion in service without resort to mere speculation, as the records do not show he sustained burns during service.  

Because of the inherently inconsistent report of objective findings and diagnosis provided by the September 2011 VA examiner, the Board requested an additional opinion.  In January 2013, the September 2011 VA examiner clarified that the September 2011 VA scars examination did not reveal any evidence of scars, including burn scars.  She also stated that, as a result, while something must have happened in 1943 that caused the Veteran to sustain an injury, it would be speculation to determine the exact situation that occurred.  

While the September 2011 VA examiner is unable to provide a nexus opinion with resorting to mere speculation, the Board notes that her inability is due to the lack of objective evidence of burn scars, including in the evidentiary record.  As such, the September 2011 VA examination is considered competent, credible, and probative evidence that the Veteran does not currently have burn scars or a chronic skin disability.  It appears that the September 2011 VA examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that she misstated any relevant fact.  In fact, the VA examiner reported the findings of her objective examination and stated why she was unable to provide a nexus opinion without resorting to mere speculation.  

In sum, the Board finds that, while there is competent and credible lay evidence that a gas pump exploded during the Veteran's military service, the preponderance of the evidence does not reflect that the Veteran currently has residual burn scars or any other chronic skin disability that was incurred during service, including as a result of the in-service explosion.  In making this determination, the Board notes there is competent and credible lay evidence showing the Veteran experiences occasional white marks and scars on his skin, but there is no competent lay or medical evidence showing a diagnosis of a residual burn scar or other chronic skin disability that was incurred as a result of an in-service injury.  The evidentiary record also lacks credible lay evidence of continued skin symptoms since service.  In addition, the objective medical evidence of record does not contain any evidence of a current burn scar or other chronic skin disability, and there no other evidence indicating that the Veteran's current symptoms may be related to his military service, such as credible lay evidence of continuity of symptomatology or medical evidence purporting to establish a medical nexus between service and his current symptoms.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, based on the foregoing, the Board finds the preponderance of the competent, credible, and probative evidence of record is against the grant of service connection for burn scars of the head, face, both arms, and shoulders.  Because the evidence preponderates against the Veteran's claims, the benefit-of-the-doubt doctrine is not for application and his claim is denied.  See Gilbert, supra.  

Acquired Psychiatric Disability

The Veteran has asserted service connection is warranted for a psychiatric disability, specifically identified as PTSD, because his disability was incurred as a result of the gas tank explosion that reportedly occurred during his military service in 1943.  

While the Veteran has specifically identified PTSD as the disability for which he is seeking benefits in this case, the Board is cognizant that the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board finds that the Veteran's claimed psychiatric disability includes all psychiatric disabilities identified in the evidentiary record, including PTSD claimed by the Veteran, as reflected on the first page of this decision.  

In addition to the general legal criteria for service connection detailed above, claims for PTSD are evaluated under special guidelines and regulations.  In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Associations' Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

With respect to the second element needed to establish service connection for PTSD, if it is shown by official service records that a Veteran personally engaged in combat against the enemy, such as by award of combat citations, then the allegation as to PTSD stressor, alone, would be deemed sufficient evidence of a stressor, provided that it is consistent with the circumstances, conditions, and hardships of his service.  No stressor verification would be needed under such circumstances.  If, however, the evidence shows that the Veteran did not serve in combat with enemy forces during service, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

VA has amended the applicable regulations to liberalize the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  Briefly, the current regulations provide that lay testimony may be sufficient to establish the occurrence of an in-service stressor where it involves the fear of hostile military or terrorist activity, which is consistent with the places, types, and circumstances of the veteran's service.  See id; 38 C.F.R. § 3.304(f)(3).  However, where these conditions are not met, the claimed in-service stressors must be independently verified to establish service connection for PTSD.  The Board notes that these stressor criteria need not be met to establish service connection for mental health diagnoses other than PTSD.

In this case, the Veteran is not claiming, nor does the evidence show, that he was engaged in combat with the enemy while in service.  Nor does the Veteran allege that his in-service stressor involves the fear of hostile military or terrorist activity.  Therefore, the Veteran's in-service stressor requires independent verification and does not trigger the application of the newly amended regulations in 38 C.F.R. § 3.304(f)(3).  

Instead, the Veteran has asserted that his current psychiatric disability is related to the gas tank explosion that occurred during service.  While the Veteran has asserted that he has PTSD as a result of these in-service gas explosion, review of the record reveals the Veteran does not have a competent, credible, and probative diagnosis of PTSD.  

The evidentiary record contains all available and obtainable VA treatment records, which document treatment the Veteran has received from 2002 to 2013.  The VA treatment records do not contain a diagnosis of PTSD or any other psychiatric disability based on military, or even non-military, stressors rendered pursuant to the DSM-IV, which is probative evidence against the Veteran's claim.  There is no other competent lay or medical evidence containing a diagnosis of PTSD included in the record.  

Indeed, the Veteran was afforded a VA examination in June 2012 to determine if he currently has a psychiatric disability that is related to his military service.  At the examination, the examining physician reviewed the claims file and examined the Veteran, after which the examiner sated that the Veteran does not have a mental disorder that conforms with the DSM-IV, including the criteria for PTSD.  The June 2012 VA examiner noted the veteran's social activities and his other symptoms, including rare dreams, which were his most significant symptoms.  The examiner also noted the Veteran's disagreement with a previous examination where a diagnosis of PTSD was not rendered.  However, the VA examiner ultimately opined that the Veteran does not meet the criteria for PTSD or any other mental health condition.  

The June 2012 VA examination report is considered the most competent, credible, and probative evidence of record with respect to whether the Veteran has a current diagnosis of a psychiatric disability.  The June 2012 VA examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In fact, the VA examiner reported his objective findings, including specific information with respect to the specific DSM-IV criteria that were not meet on clinical evaluation.  

The Veteran has submitted lay statements which indicate his belief that he currently has PTSD that is related to his military service; however, PTSD or any other psychiatric disability is not the type of condition which may generally be rendered by a lay person, as the diagnosis must be consistent with the criteria listed in the DSM-IV.  There is no indication that the Veteran has reported a contemporaneous medical diagnosis; nor is there any indication that the Veteran has described symptoms which were later supported by a competent, credible, and probative diagnosis of PTSD (or any other psychiatric disability) by a medical professional.  See Jandreau, supra.  Instead, the Board finds the preponderance of the evidence of record reflects that the Veteran does not have a current diagnosis of PTSD or any other psychiatric disability.  

Therefore, based on the foregoing reasons and bases, the Board finds that the preponderance of the most competent, credible, and probative evidence of record is against a finding that the Veteran has a current diagnosis of an acquired psychiatric disorder, including PTSD.  Without a diagnosis of PTSD, VA need not determine whether the Veteran's reported stressors can be verified, since the Veteran's PTSD claim may only be granted if he has a current diagnosis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Board recognizes that the U.S. Court of Appeals for Veterans Claims has held that the presence of a chronic disability at any time during the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  There is, however, no lay or medical evidence of record which shows that the psychiatric symptoms the Veteran has complained of, received treatment for, or been diagnosed with PTSD or any other psychiatric disability at any time during the pendency of this claim and appeal, i.e., since December 2004. 

Accordingly, the Board finds that there is no competent evidence of a diagnosis of an acquired psychiatric disability, including, PTSD and, thus, the Veteran's claim for that benefit may not be granted.  There is no reasonable doubt to be resolved.  See Gilpin, supra; McClain, supra; Gilbert, supra. 


ORDER

Entitlement to service connection for burn scars of the head, face, both arms, and stomach is denied.  

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


